United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2143
                        ___________________________

                                   Faruk Arifin

                                             Petitioner

                                        v.

              Merrick B. Garland, Attorney General of United States

                                         Respondent
                                  ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                             Submitted: April 1, 2022
                               Filed: April 6, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Indonesian citizen Faruk Arifin petitions for review of an order of the Board
of Immigration Appeals (BIA). Having jurisdiction under 8 U.S.C. § 1252, this court
denies the petition.

      The BIA dismissed Arifin’s appeal from the decision of an immigration judge
denying him asylum, withholding of removal, and protection under the Convention
Against Torture (CAT). This court cannot conclude that any reasonable adjudicator
would be compelled to find Arifin established a well-founded fear of future
persecution.1 See Fesehaye v. Holder, 607 F.3d 523, 526 (8th Cir. 2010) (this court
will affirm administrative decision if it is supported by substantial evidence, and will
reverse only if the evidence is so compelling that no reasonable factfinder could fail
to find in petitioner’s favor); Menendez-Donis v. Ashcroft, 360 F.3d 915, 918 (8th
Cir. 2004) (substantial evidence is more than a scintilla, but need not rise to a
preponderance of the evidence); see also Woldemichael v. Ashcroft, 448 F.3d 1000,
1003-04 (8th Cir. 2006) (applicant who fails to establish past persecution must
demonstrate an objectively reasonable fear of particularized persecution or that there
is a pattern or practice of persecution of similarly-situated people). Rather,
substantial evidence supported the agency’s conclusions that (1) Arifin did not
establish any persecution would be inflicted by the Indonesian government or those
whom the government was unable or unwilling to control, see Galloso v. Barr, 954
F.3d 1189, 1191-93 (8th Cir. 2020), as amended (Apr. 15, 2020) (definition of
persecution requires the harm to be inflicted by the government or by persons or an
organization that the government was unable or unwilling to control); (2) he did not
show he would face harm amounting to persecution, see Litvinov v. Holder, 605 F.3d
548, 555 (8th Cir. 2010) (evidence of persecution that is “insufficiently specific or
imminent,” such as “generalized and speculative statements,” does not establish
persecution); and (3) he did not establish a pattern or practice of persecution against
similarly-situated individuals, see Ngure v. Ashcroft, 367 F.3d 975, 991 (8th Cir.
2004) (pattern or practice of persecution must be “systemic, pervasive, or
organized”).

      Substantial evidence also supports the agency’s denial of withholding of
removal and CAT relief. See Martin Martin v. Barr, 916 F.3d 1141, 1145 (8th Cir.
2019) (noncitizen who cannot establish eligibility for asylum necessarily cannot

      1
       Arifin concedes on appeal that he did not establish past persecution. See
Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (where claim is not
raised opening brief, it is deemed waived).

                                          -2-
meet more rigorous standard of proof for withholding of removal; under the CAT,
noncitizen must show severe pain or suffering inflicted by or at the instigation of or
with the consent or acquiescence of a public official or other person acting in an
official capacity).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




                                         -3-